Citation Nr: 1621234	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-28 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a recurrent headache disorder to include tension headaches with dizziness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1967 to August 1971.  The Veteran served in the Republic of Vietnam and participated in combat.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied service connection for both tinnitus and headaches with dizziness.  In March 2015, the Board remanded the issues of service connection for both tinnitus and headaches with dizziness to the RO for additional action.  

In August 2015, the Appeals Management Center (AMC) granted service connection for tinnitus, assigned a 10 percent evaluation for that disability; and effectuated the award as of November 16, 2009.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

1.  Service connection is currently in effect for posttraumatic stress disorder (PTSD), prostate cancer residuals, Type II diabetes mellitus, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, bilateral hearing loss, tinnitus, and erectile dysfunction.  
2.  Recurrent tension headaches with associated dizziness are etiologically related to the Veteran's service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for recurrent tension headaches with associated dizziness are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants the service connection for recurrent tension headaches with associated dizziness.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection is currently in effect for PTSD, prostate cancer residuals, Type II diabetes mellitus, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, bilateral hearing loss, tinnitus, and erectile dysfunction.  

The report of an August 2015 VA headaches examination states that the Veteran presented a history of headaches "since the late 1980's" and associated "dizziness-not positional."  The Veteran was diagnosed with "tension headaches related to stress/depression/insomnia."  The examiner opined that "the [patient's] headaches appear to be tension type caused by stress/depression and anxiety" and "these are less likely than not to be related to his noise exposure in the military."  

The report of a January 2009 VA psychiatric examination indicates that the Veteran's service-connected PTSD was manifested by an anxious mood, irritability, and impaired sleep/sleep deprivation.  

While not a model of clarity, the August 2015 VA headaches examination report conveys that the Veteran was diagnosed with recurrent tension-type headaches with associated dizziness "related to stress/depression/insomnia" and "caused by stress/depression and anxiety."  Service connection is currently in effect for PTSD.  Given such examination findings and the nature of the Veteran's service-connected psychiatric disorder, the Board concludes that the evidence is in at least equipoise as to whether the Veteran's diagnosed recurrent headache disorder is etiologically related to his service-connected PTSD.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board determines that service connection for recurrent tension headaches with associated dizziness is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310(a).  


ORDER

Service connection for recurrent tension headaches with associated dizziness is granted.  


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


